ROSS, Circuit Judge.
The plaintiff in error was convicted by the verdict of the jury under count 1 of an indictment which alleged in substance that she, on or about March 17, 1918, at a certain place within the jurisdiction of the court below, willfully and unlawfully caused and attempted to cause insubordination, disloyalty, mutiny, and refusal of duly In the military and naval forces of the United States by then, and there peddling, Issuing, selling, and offering for sale to various and divers persons, including one Stanley Mussel, a certain book, entitled “The Finished Mystery,” containing seditious and inflammatory statements and language, among which was certain language set out in the indictment, which is very clearly ol' the character alleged.
By the present writ the plaintiff in error seeks a reversal of the judgment of conviction based upon the verdict. On the authority of Sonnenberg v. United States (No. 3348) 264 Fed. 327, just decided, the judgment is affirmed.